        21-11333-dsj          Doc 5-1      Filed 08/05/21 Entered 08/05/21 09:03:24                          Notice of Ch11
                                          Mtg C/P: Notice Recipients Pg 1 of 2
                                                      Notice Recipients
District/Off: 0208−1                        User: Admin                            Date Created: 8/5/2021
Case: 21−11333−dsj                          Form ID: 309F1                         Total: 37


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          Paulette Cole
7859504     UNITED STATES TRUSTEE'S OFFICE REGION 2
                                                                                                                       TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Amma421, LLC           888 Broadway          New York, NY 10003
ust         United States Trustee       Office of the United States Trustee       U.S. Federal Office Building         201 Varick
            Street, Room 1006         New York, NY 10014
aty         Michael D. Sirota        Cole Schotz P.C.        1325 Avenue of the Americas         19th Floor         New York, NY
            10019−6079
aty         Rebecca W. Hollander         Cole Schotz P.C.         1325 Avenue of the Americas           19th Floor       New York,
            NY 10019
aty         Tracy L. Klestadt       Klestadt Winters Jureller Southard & Ste        200 West 41st Street         17th
            Floor       New York, NY 10036−7203
smg         New York State Tax Commission            Bankruptcy/Special Procedures Section          P.O. Box 5300         Albany,
            NY 12205−0300
smg         United States Attorney's Office       Southern District of New York         Attention: Tax & Bankruptcy
            Unit       86 Chambers Street, Third Floor         New York, NY 10007
smg         Internal Revenue Service        PO Box 7346          Philadelphia, PA 19101−7346
smg         N.Y. State Unemployment Insurance Fund            P.O. Box 551        Albany, NY 12201−0551
smg         New York City Dept. Of Finance          Office of Legal Affairs       375 Pearl Street, 30th Floor        New York,
            NY 10038
7859487     880 BROADWAY OWNER, LLC                   C/O COLUMBIA PROPERTY TRUST                     315 PARK AVE.
            SOUTH          NEW YORK, NY 10010
7859488     880 BROADWAY OWNER, LLC                   C/O NORMANDY REAL ESTATE PARTNERS                         53 MAPLE
            AVE.         MORRISTOWN, NJ 07960
7859489     880 BROADWAY TENANT, LLC                   C/O COLUMBIA PROPERTY TRUST                     315 PARK AVE.
            SOUTH          NEW YORK, NY 10019
7859490     880 BROADWAY TENANT, LLC                   C/O NORMANDY REAL ESTATE PARTNERS                         53 MAPLE
            AVE.         MORRISTOWN, NJ 07960
7859491     A.B.C. CARPET CO., INC.            888 BROADWAY              NEW YORK, NY 10003
7859492     A.B.C. HOME FURNISHINGS, INC.                888 BROADWAY              NEW YORK, NY 10003
7859446     Ad Hoc DIP Lender Group           c/o Davis Polk & Wardwell LLP          450 Lexington Avenue            New York,
            New York 10017          Attn: Damian S. Schaible, Esq.
7859449     Ad Hoc DIP Lender Group           c/o Davis Polk & Wardwell LLP          450 Lexington Avenue            New York,
            New York 10017          Attn: Jonah A. Peppiatt, Esq.
7859447     Ad Hoc DIP Lender Group           c/o Davis Polk & Wardwell LLP          450 Lexington Avenue            New York,
            New York 10017          Attn: Natasha Tsiouris, Esq.
7858956     COLE SCHOTZ P.C.            Michael D. Sirota         1325 Avenue of the Americas, 19th Fl          New York, NY
            10019
7858957     COLE SCHOTZ P.C.            Rebecca Hollander          1325 Avenue of the Americas, 19th Fl          New York, NY
            10019
7859493     COLUMBIA PROPERTY TRUST                   315 PARK AVENUE SOUTH                 NEW YORK, NY 10010
7859494     FRIED, FRANK,HARRIS, SHRIVER & JACOBSON                       ONE NEW YORK PLAZA                  NEW YORK, NY
            10004
7859495     INTERNAL REVENUE SERVICE                   CENTRALIZED INSOLVENCY OPERATIONS                         P.O. BOX
            7346        PHILADELPHIA, PA 19101
7859496     KASOWITZ BENSON TORRES LLP                    ATTN: ALBERT SHEMMY MISHAAN                       1633
            BROADWAY              NEW YORK, NY 10019
7859497     LOEB & LOEB LLP             345 PARK AVE.            ATTN: RAYMOND A. SANSEVERINO                      NEW YORK, NY
            10154
7859498     MORRISON COHEN LLP                909 THIRD AVE.            NEW YORK, NY 10020
7859499     NYC DEPT. OF FINANCE               OFFICE OF LEGAL AFFAIRS               375 PEARL STREET, 30TH
            FL.       NEW YORK, NY 10038
7859500     NYS DEPARTMENT OF TAX & FINANCE                      BANKRUPTCY SECTION                  P.O. BOX
            5300        ALBANY, NY 12205
7859501     PACHAMAMA21, LLC                888 BROADWAY              NEW YORK, NY 10003
7859430     Paulette Cole       c/o COLE SCHOTZ P.C.             1325 Avenue of the Americas, 19th Floor           New York, NY
            10019        Attn: Michael D. Sirota, Esq.
7859432     Paulette Cole       c/o COLE SCHOTZ P.C.             1325 Avenue of the Americas, 19th Floor           New York, NY
            10019        Attn: Rebecca Hollander, Esq.
7859502     SOCIAL SECURITY ADMINISTRATION                     REGIONAL CHIEF COUNSEL, REGION II                     26 FEDERAL
            PLAZA, ROOM 3904             NEW YORK, NY 10278
7859505     U.S. FEDERAL OFFICE BUILDING                 201 VARICK STREET, ROOM 1006                   NEW YORK, NY
            10014
7859503     U.S. SECURITIES AND EXCHANGE COMMISSION                        NY REGIONAL OFFICE                 200 VESEY STREET,
            SUITE 400         NEW YORK, NY 10281               UNITED STATES ATTORNEY'S OFFICE SDNY                       ATTN:
            TAX & BANKRUPTCY UNIT
21-11333-dsj   Doc 5-1    Filed 08/05/21 Entered 08/05/21 09:03:24   Notice of Ch11
                         Mtg C/P: Notice Recipients Pg 2 of 2
                                                                          TOTAL: 35
